The matter is transferred to the Court of Appeal, Fourth Appellate District, Division One. That court is ordered to vacate its denial dated January 22, 2014, and is further ordered to issue an order to show cause, returnable before the San Diego County Superior Court. The Secretary of the Department of Corrections and Rehabilitation is to be ordered to show cause, when the matter is placed on calendar, why petitioner is not entitled to make a record of "mitigating evidence tied to his youth." (See People v. Franklin (2016) 63 Cal.4th 261, 268-269, 283-284, 202 Cal.Rptr.3d 496, 370 P.3d 1053.) The return is to be filed on or before September 16, 2016.